Case 1:19-cr-10080-NMG Document 2251-1 Filed 09/21/21 Page 1 of 2

 

Message

From: Alexander Aivendia [alvendia@usc.edu]

Sent: 3/27/2018 03:51:07 PM

To: Alexander Alvendia [/o=ExchangeLabs/ou=Exchange Administrative Group
(FYDIBOHF23SPDLT)/cn=Recipients/cn=4ab3c15205814a29a7 1Lfe4de7cd2ba5fd-schm4ts9]; Kelsey Bradshaw
[/o=ExchangeLabs/ou=Exchange Administrative Group
(FYDIBOHF23SPDLT)/cn=Recipients/cn=974c54fc7e634a598d11547c715b0146-schk3bk9]

Subject: Conversation with Alexander Alvendia

Alexander Alvencia 8:38 AM:
3208-3732-29 Name Abdelaziz, Sabrina

Kelsey Bradshaw 8:38 AM:
athlete

Alexander Alvencdia S:38 AM:
Yea what's her deal?

Kelsey Bradshaw 8:38 ANE
she's admitted

Alexancier Alverncia 8:38 ANE
Do you have an background?

Kelsey Bradshaw 8:35 AM:
haha

Alexander Alvencdia G:38 AM:
lol

Is she actually a bball player??

Kelsey Bradshaw 8:39 ANE

shes supposedly the best bball player in the asian international school league?

Alexander Alvencdia 6:39 ANE
Ha ok good to know

Kelsey Bradshaw 8:39 AM:
lol

Alexander AlvernHa 8:35 AN:
Thanks!

Kelsey Bradshaw 8:38 AM:
but yes, it appears she actually plays the sport!

Aiexarncder Alvercia 43 AR:
HA

Kelsey Bracishaw 8:43 ANE
that has been a problem this year

Alexander Alverntia 8:45 AM:

Good to know, the counselor reached out and was like um.... What's up with this admit

Kelsey Sracishaw 8:43 AN:
LOL

Alexander Alvencia 8:43 AM:

FOIA Confidential Treatment Requested

USC-00010388

 

VB-RECORDS-00710001
Case 1:19-cr-10080-NMG Document 2251-1 Filed 09/21/21 Page 2 of 2

This school sends us like 60

and she's near the bottom

This is a top feeder for us abroad
so | was like um....... Athlete???

| hope this isn't a surprise!

Kelsey Bradshaw 8:44 AM:
lol, ooohhhh athletes...

Alexander Alversiia Sd4 AM:
right?

keep doing the lord's work, kelsey

Kelsey Bradshaw 8:45 AM:
(headbang)

FOIA Confidential Treatment Requested USC-00010389

 

VB-RECORDS-00710002
